Citation Nr: 0933629	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1965 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

Procedural history 

In a July 1993 rating decision, the RO granted service 
connection for an ulcer with a history of bleeding.  A 10 
percent disability rating was assigned. 

In June 2004 the Veteran filed a claim seeking entitlement to 
an increased disability rating for his ulcer disability.  In 
the above-mentioned November 2004 rating decision, the RO 
recharacterized the service-connected disability as duodenal 
ulcer and gastroesophageal reflux disease, and increased the 
assigned disability rating to 20 percent, effective from June 
8, 2004, the date of the claim.  The Veteran duly appealed. 

In August 2007, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In December 2007 and December 2008 the Board remanded the 
Veteran's claim for additional procedural and evidentiary 
development.  A supplemental statement of the case was issued 
in July 2009 by the VA Appeals Management Center (AMC), which 
continued the assigned disability rating.  The case is once 
again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's December 2007 remand requested, in part,  that 
the Veterans Benefits Administration (VBA) "obtain complete 
records of the Veteran's treatment at the VA Medical Centers 
in Oklahoma City and Muskogee, Oklahoma from September 2005 
to the present."  Should these records be unavailable, not 
exist, or further attempts to obtain them would be futile, 
the Board requested that VBA document the records 
unavailability in the Veteran's claims folder. 

The record indicates that the Veteran's Muskogee, Oklahoma 
treatment records were obtained and associated with his 
claims folder.  However, the evidence of record does not 
contain the requested treatment records from Oklahoma City 
and there is no documentation in the claims folder that such 
records were unavailable. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  While the Board acknowledges 
that VBA obtained the Veteran's Muskogee, Oklahoma treatment 
records, there is no evidence in the file that his Oklahoma 
City records do not exist or that further attempts to locate 
them would be futile.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact VAMC in Oklahoma 
City and determine whether treatment 
records from September 2005 to the present 
exist, if such records are found to exist, 
copies should be obtained.  All attempts 
to locate and obtain these records should 
be documented in the Veteran's claims 
folder.  In the event that such treatment 
records do not exist or copies cannot be 
obtained, this must be specifically 
documented in the claims folder. 

2.  If additional evidence is obtained 
pursuant to the above request, VBA should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal remain denied, 
in whole or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



